                                                                                              4
To whom it may concern,

I have written this statement to express the impact that this crime has had in my daily life and
the life of my family.

While I did not suffer any physical pain or injuries that can be directly linked to the incident,
there have been serious mental health ramifications because of it. I have suffered distress from
the moment the news came out regarding the vaccine, not knowing what ramifications it would
have on my long-term health. Before we ever knew Steven Brandenberg’s name I wondered
what would possess a person to intentionally want to harm people that were willing to be some
of the first to receive the vaccine in order to help those around them. I told my patients just the
day before that I was willing to try anything to help my children return to a “normal” life where
they could hug their Grandparents and see the smiles of their classmates.

I have a three-year-old daughter and a four-old-son. My children are everything to me, and to
think somebody attempted to take me away from my children is so disturbing, I still can’t even
think about it. And despite what Steven’s intentions were, it wasn’t his decision make. I wasn’t
supposed to be a Guinea pig for his diluted conspiracy based, false political narrative. His beliefs
to not outweigh the value of my life. My children deserve to have both parents and should not
have the life of one their parents thrown into jeopardy because of the misguided beliefs of a
supposed medical professional.

Some people want to downplay what happened because Moderna tested the vials from which
our vaccines came from and deemed they were okay. But make no mistake, Steven didn’t know
we would be okay. Grafton Police Department Detective Sgt. Eric Sutherland said that
Brandenburg “recklessly endangered the lives of those people.” I wondered in the days that
followed, ‘Did he sit in the lobby of the hospital and watch us walk out after we received our
first injection? Was he pleased with himself at what he may have accomplished?’ Did he hope I
got sick and died?’

Steven lucked out that at this time not one of the 57 people that received the vaccine that he
sabotaged got severely ill or worse. Had the story ended differently this would be a different
set of charges, but his intent was the same.

I am on anti-anxiety medicine and had to increase the amount of PRN medication I took over
the following days and weeks after the assault. My husband spent many nights and days trying
to console me and help me work through emotions of having my body intentionally violated
with what amounts to attempted murder. The act of sabotage with the intent to place my life in
danger has shaken me to my core.

There is still not a day that goes by where I worry about the long-term effects of the assault. I
have received my “second” vaccine, however no one knows if the vaccination regiment I
received is as effective and will actually protect me and my family from this dangerous
contagion. Have I actually received two doses? Have I only received a single dose? Have I
received something in-between? These are the questions I continue to ask myself every single
day. I trust in the science and I trust my co-workers. I do think that Aurora and Moderna could
have done more to prevent an incident like this from happening. I do think that there are safety
protocols that could have been put in place to prevent this. And I do believe that I should have
been informed about the status of the vaccine, by Aurora leadership prior to my injection, so I
could have made the choice on whether to proceed.

Steven should be held responsible for much more than the charges that are before him today. I
know that there is an agreement between him and the court however, I plead with the licensing
board that his license be permanently revoked and that he does not have contact with the
public as medical professional.

Thank you to the court for reading this statement and considering the long-term implication the
actions of this individual has forced upon me and my family.
